DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.
Claims 1-8 and 16-20 are withdrawn; claim 15 is cancelled; claims 9-14 are pending.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 30 April 2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejection of claims 9-14 has been withdrawn. 

EXAMINER'S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 and 16-20 directed to inventions non-elected without traverse.  Accordingly, claims 1-8 and 16-20 have been cancelled.

Allowable Subject Matter
Claims 9-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792